Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the elastic member in claim 2, all of the fasteners in claim 3, the padding in claim 5.

Claims 1-3, and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bishoff (579123).  Bishoff teaches a cover with a body of a fleixlbe base with opening including a perimeter edge with closure member at E, protective block at B including an aperture.  
With respect to the aperture adapterd to receive tiller paddle controls, note that this an intended use.  There is no structural difference between the claimed device and device in Bishoff. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bishoff in view of Davison (6119858).  Davison teaches that it is known in the art to provide foam as an equilvalent to other rigid material.  It would have been obvious to one of ordinary skill in the art to provide rigid foam as the block in Bishoff to provide an alternative material for construction.
If desired, a rigid material such as foam, metal, plastic, cardboard, wood, fiberglass, or the like, can be used in some or all the walls forming the portions 14A and 14B.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bishoff in view of Montgomery (3955729). It would have been obvious to one of ordinary skill in the art to provide paddings as taught by Montgomery, at 34, to provide added protection.

Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott (1351303).  Scott teaches a cover with a body of a flexible base with opening including a perimeter edge with closure member at 34/35/36, protective block at 45 including an aperture, or recess at 44/45.  
Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Keller (5157986). It would have been obvious to one of ordinary skill in the art to provide padding as taught by Keller, at 40, and to make the body portion of waterproof, e.g., plastic or leather or canvas would have been obvious to provide an alternative material for the device. 

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Jesus (8752703).  De Jesus teaches a flexible cover and protective blocks 30.  Note that “the mobility scooter tiller cover” does not impart any structure over the device in De Jesus.  The device can hold separate parts of a scooter when disassembled.  Also note that flexible material is broad and relative and would including flexible paper and/or cardboard. 
Claim 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Jesus.  It would have been obvious to one of ordinary skill in the art to provide the cover (the container) of flexible plastic to provide an alternative material for the device.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733